Citation Nr: 1034483	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The rating decision denied the Veteran's claim.

In March 2010, the Veteran, accompanied by his spouse and his 
authorized representative, appeared at a hearing held before the 
below-signed Veterans Law Judge in Washington, D.C.  A transcript 
of that hearing has been associated with the claims file.

The Board notes that, although, additional evidence was received 
after the most recent Supplemental Statement of the Case, it was 
submitted with a waiver of RO review on behalf of the Veteran.  
See 38 C.F.R. § 20.1304 (2009).

FINDINGS OF FACT

1.  In March 1994, the RO denied the Veteran's claim of 
entitlement to service connection for a right knee disability; he 
did not timely appeal that denial.

2.  Evidence received since the time of the March 1994 rating 
decision is new and raises a reasonable possibility of 
substantiating the claim.  

3.  The Veteran has been diagnosed with right knee medial 
compartment osteoarthritis.

4.  The Veteran twisted his right knee in service in July 1987 
and February 1983; he was treated for both injuries and, in March 
1983, was diagnosed with a possible meniscal tear. 

5.  The most credible medical evidence of record reflects that 
the Veteran's current right knee disability is related to his in-
service experiences.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision is final.  38 U.S.C. § 7105 
(West 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disability is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for a right knee 
disability have been approximated.  38 U.S.C.A §§ 1110, 1131, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As the Board has granted the full benefit sought with respect to 
the issue on appeal that is herein decided, there is no prejudice 
to the Veteran under VA's duties to notify and assist.  As such, 
any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence

The Veteran is seeking service connection for a right knee 
disability.  The RO denied entitlement to service connection for 
the right knee in a March 1994 rating decision on the basis that 
there was no medical evidence linking any current disability to 
service.  As the Veteran did not timely appeal the denial, the 
rating decision is final.  38 U.S.C. § 7105 (West 2009); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

In October 2004, the Veteran submitted a petition to reopen his 
claim for service connection.  In a September 2005 rating 
decision, the RO declined to reopen the claims, finding that new 
and material evidence had not been submitted.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an attempt 
to reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The Board 
will therefore undertake a de novo review of the new and material 
evidence issues.

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

The evidence of record at the time of the last final, March 1994, 
rating decision consisted of the Veteran's service treatment 
records and the report from a January 1994 VA examination.  

The service treatment records generally reflect normal physical 
examinations, with no self-reported complaints of joint problems, 
in November 1974, February 1977, July 1978, February 1981, March 
1983, December 1985, and November 1987.  However, while in 
service, the Veteran was treated for a twisted right knee, due to 
mis-stepping into a pick-up, in July 1978.  In March 1983 the 
Veteran reported for treatment of a two (2) week old right knee 
injury, also described as a twisted right knee and diagnosed as 
possible meniscal trauma.

The Veteran was afforded a January 1994 VA examination.  The 
examination report reflects that the Veteran informed the 
examiner that he injured his knee in service when he was serving 
as a military policeman (MP) and the incident caused him 
intermittent problems since that time.  The examiner noted a 
subjective history of an in-service right knee injury and 
reported clinical findings of crepitus and degenerative joint 
disease, but did not provide an opinion as to the existence of 
any etiological nexus.

In March 1994, the RO denied the claims since, although there was 
evidence of an in-service injury and a current disability, there 
was no medical evidence linking the injury to the disability.  

Pertinent evidence submitted since the March 1994 rating decision 
includes VA treatment notes, a private medical opinion, Social 
Security Administration (SSA) records, lay statements, testimony 
from a March 2010 hearing, and the report of a July 2008 VA 
examination.  

VA treatment notes show that the Veteran was seen in October 2004 
for a twisted right knee; he stated that he first injured his 
knee in 1978 or 1979.  A January 2006 x-ray report reflects 
progression of the degenerative changes observed by x-ray in 
October 2004.  In June 2006, he received an orthopedic surgery 
consult for his right knee pain; the treatment note reflects that 
the Veteran reported twisting his knee in service when moving out 
of the way to avoid an oncoming vehicle and the orthopedist 
diagnosed significant osteoarthritis.  A January 2007 note from 
another orthopedic consult reflects a diagnosis of traumatic 
arthritis in the right knee and that diagnosis is repeated in 
January and July 2008 treatment notes.  An x-ray dated November 
2008 reflects evidence of degenerative joint disease and an 
associated treatment reflects that the Veteran stated that his 
right knee pain had gradually increased over the years.

Social Security records show that the Veteran was awarded 
disability benefits in September 2006 under a primary diagnosis 
of osteoarthrosis.

The Veteran was afforded another VA examination in July 2008.  
The examiner opined that the Veteran's current right knee 
disability was likely not related to service, but was caused by 
obesity and aging.  However, an April 2010 treatment record from 
a VA orthopedic physician reflects review of the Veteran's 
service treatment records and states that the current disability 
is "completely compatible with a medial meniscal injury dating 
back some 20 to 30 years."

A private medical opinion dated April 2010 states that the 
Veteran currently experiences bilateral knee pain with severe 
degenerative tricompartmental arthritis in the right knee with 
complete obliteration of medial joint space and significant 
degeneration in the patellofemoral joint.  The opinion describes 
the current disability as post-traumatic in nature and relates it 
to the 1983 in-service injury.

The Veteran testified in March 2010.  He described his in-service 
injuries and reported experiencing recurrent pain and swelling in 
his right knee since that time.

The evidence submitted after the 1994 rating decision was not 
previously before agency decisionmakers and thus is new.  
Moreover, the April 2010 VA and private medical opinions relate 
to an unestablished fact necessary to substantiate the claim, 
namely, the relationship between a current right knee disability 
and the Veteran's service.  The credibility of these opinions is 
presumed for purposes of reopening the claim.  Justus, 3 Vet. 
App. 510.  As these submissions raise a reasonable possibility of 
substantiating the claims of entitlement to service connection 
for the claimed right knee disability, the criteria under 
38 C.F.R. § 3.156(a) have been met and the claim is therefore 
reopened.

Service Connection

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and 
the claim will be granted on this basis.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. 
App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon the 
issue).

Service connection will be granted if it is shown that a veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a pre-existing injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough - there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease or 
injury diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

As noted, the Veteran's service treatment records generally 
reflect normal examinations, with the exception of the July 1978 
fall and March 1983 treatment.  
As also noted, the Veteran reported to a VA examiner in January 
1994 that he injured his knee while serving as a military 
policeman.  Clinical findings noted crepitus on passive motion 
and mild degenerative changes without comment by the examiner as 
to cause.  

The claims file reflects that the Veteran was seen by VA again in 
October 2004 for a twisted right knee; he stated that he first 
injured his knee in 1978 or 1979.  A subsequent January 2006 x-
ray report reflects progression of the degenerative changes 
observed in October 2004.  

In June 2006, he received an orthopedic surgery consult for his 
right knee pain and he reiterated his prior knee history as 
detailed above.  The orthopedist noted a slightly antalgic gait 
on the right side and, after ordering x-rays, diagnosed 
significant osteoarthritis, predominantly at the medial 
compartment.  A January 2007 note from another VA orthopedic 
consult reflects a diagnosis of traumatic arthritis in the right 
knee and a need for a total knee replacement; that diagnosis is 
repeated in January and July 2008 treatment notes.  

Social Security records show that the Veteran was awarded 
disability benefits in September 2006 under a primary diagnosis 
of osteoarthrosis.

A March 2007 treatment note indicates that the Veteran reported 
that his left knee was starting to bother him.  In August 2007 
the Veteran was issued braces for both of his knees. 

An x-ray dated November 2008 reflects that the Veteran had "far 
advanced degenerative joint disease" in the right knee and 
"advanced degenerative arthritis" in the left knee.  A November 
2008 treatment note reflects that the Veteran stated that his 
right knee pain had gradually increased over the years.

The Veteran was afforded another VA examination in July 2008.  
The examining nurse practitioner, noted review of service 
treatment records and subsequent VA medical records.  The Veteran 
reported a history consistent with that noted above.  

The examiner noted that the service treatment records of the 1978 
and 1983 reflect injuries without any lasting disabling effects 
because no complaints of knee issues were listed elsewhere in the 
service record or on any of the periodic service examination 
reports.  He opined that the Veteran's current right knee 
disability was not likely related to service, but was caused by 
obesity and aging; the examination report was signed by a staff 
physician.

The Veteran testified at a hearing before the below-signed 
Veterans Law Judge in March 2010.  He described his in-service 
injuries and reported experiencing recurrent pain and swelling in 
his right knee since that time.

A private orthopedic medical opinion dated April 2010 states that 
the Veteran currently experiences bilateral knee pain with severe 
degenerative tricompartmental arthritis in the right knee with 
complete obliteration of medial joint space and significant 
degeneration in the patellofemoral joint.  The opinion describes 
the current right knee disability as post-traumatic in nature and 
relates it to the 1983 in-service injury.

The Veteran submitted a copy of an April 2010 treatment record 
from a VA orthopedic physician.  The physician noted review of 
the Veteran's service treatment records, observed that he 
presently has bilateral knee pain that is more severe on the 
right side, and reviewed his past knee x-rays.  The physician 
stated that the current right knee disability, loss of the medial 
compartment, is "completely compatible with a medial meniscal 
injury dating back some 20 to 30 years."

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that a physician's knowledge of relevant case facts bears on the 
probative value assigned to a medical opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 300 (2008).  Here, the case file 
clearly indicates that the Veteran experienced two (2) injuries 
to the right knee while he was in service.  The 2008 VA examiner 
reviewed the service treatment records and provided an opinion 
that any current disability was not likely related to the in-
service injuries.  However, a 2010 VA orthopedic physician also 
reviewed the service treatment records and opined that the 
Veteran's current right knee disability was compatible with 
progression of an in-service medial meniscal injury.  

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); 
also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  

The Board observes that the 2008 VA examiner was a nurse 
practitioner, rather than a physician.  Although the 2008 
examination report was reviewed and signed by a physician in 
accordance with the VA Adjudication Procedure Manual M21-1 (M21-
1) (now M21-1MR), the physician's title does not reflect any 
special training in orthopedics.  Further, the examiner did not 
discuss VA records showing x-ray evidence of degenerative changes 
of the right knee as early as 1994 and reflecting that the 
Veteran's first post-service complaint of left knee pain was in 
2007; the report provided no explanation as to why the extent of 
the current right knee disability was worse than the left, but 
was attributed solely to weight and age - factors that would also 
impact the left knee.

However, the April 2010 VA opinion and the supporting April 2010 
private opinion were authored by orthopedic physicians.  
Moreover, the April 2010 VA opinion reflects review of the 
service treatment records, discusses the Veteran's bilateral knee 
complaints, and explains that the right knee disability is more 
severe than any left knee condition and is compatible with 
progression of the same type of injury he experienced in service.  
Due to the orthopedists' experience and training, and the April 
2010 VA orthopedist's explanation of the extent of the right knee 
disability and its compatibility with the in-service 1983 injury, 
the Board finds that the 2010 opinions should be afforded more 
weight than the 2008 VA examiner's opinion.  
Further, the 2010 opinions are supported by multiple VA treatment 
notes describing the right knee disability as traumatic or post-
traumatic rather than age- or weight- related.

The Board has found the opinions provided by the Veteran's VA 
orthopedist and private orthopedist, as supported by VA treatment 
notes and his testimony as to continuity of symptomatology, to be 
probative evidence of a relationship between his right knee 
disability and service.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Since the determinative question in this matter is whether there 
is a nexus between the Veteran's right knee and his in-service 
right knee injuries, and the record reflects competent evidence 
of such a nexus, the Board finds the evidence is in approximate 
balance as to service connection.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).


ORDER

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for a right 
knee disability is granted.

Service connection for a right knee disability is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


